Citation Nr: 1026068	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  07-08 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether a March 2000 rating decision granting an effective 
date of January 7, 1999 for the award of a total disability 
rating based on individual unemployability (TDIU) should be 
revised or reversed on the basis of clear and unmistakable error 
(CUE).

2.  Entitlement to an enhanced rate of Dependency and Indemnity 
Compensation (DIC) under 38 U.S.C.A. § 1311(a)(2).  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army for 
over 30 years, to include service from June 1963 to July 1982.  
The appellant is the Veteran's surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004, issued in 
April 2004 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Oakland, California which granted Dependency and 
Indemnity Compensation (DIC) at the current rate based upon 
service connection for the cause of the Veteran's death under 
38 U.S.C.A. § 1310.  The appellant disagrees with the rate of DIC 
to which she is entitled, asserting that she is entitled to an 
enhanced rate of compensation under 38 U.S.C.A. § 1311(a)(2).  

To this end, the appellant is requesting revision or reversal of 
the March 2000 rating decision, issued in April 2000, on the 
grounds of CUE, to the extent that this decision granted an 
effective date of January 7, 1999 for the Veteran's award of a 
TDIU.  The appellant asserts that the effective date for a total 
rating should instead be on or before December 15, 1995, i.e. at 
least eight years prior to the date of the Veteran's death as 
required for entitlement to the enhanced rate of DIC.  

This appeal was subject to a prior remand by the Board in 
February 2010 to ensure compliance with due process requirements, 
namely consideration of the appellant's inextricably intertwined 
CUE claim by the Agency of Original Jurisdiction in the first 
instance.  The necessary procedures have been undertaken in 
substantial compliance with all prior Board remand instructions 
and the case has now been returned to the Board for further 
appellate review.  

For the sake of clarity, it is important to initially note that 
the enhanced rate of dependency and indemnity compensation sought 
by the appellant is based primarily upon the length of time that 
the Veteran was entitled to receive compensation for totally 
disabling service-connected disability prior to the date of his 
death.  38 U.S.C.A. § 1311(a)(2).  As such, because the outcome 
of the appellant's CUE claim could result in a revision to the 
effective date of the Veteran's total disability rating in this 
case, the CUE claim must be addressed first as a threshold matter 
upon which the DIC question relies. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The March 2000 rating decision granting an effective date of 
January 7, 1999 for the award of a TDIU was not inconsistent with 
the evidence then of record, and the law in effect at that time.  

2.  The Veteran died in December 2003.  He was in receipt of a 
total disability rating on the basis of unemployability as of 
January 7, 1999, thus for a period of slightly less than five 
years immediately preceding his death.  




CONCLUSIONS OF LAW

1.  The March 2000 rating decision granting an effective date of 
January 7, 1999 for the award of a TDIU was not clearly and 
unmistakably erroneous.  38 U.S.C.A. §§  5109A, 5110; 38 C.F.R. 
§§ 3.105, 3.400 (2009).

2.  The criteria for an enhanced rate of dependency and indemnity 
compensation payable to a surviving spouse based upon the 
duration of a Veteran's total disability rating prior to his 
death are not met.  38 U.S.C.A. § 1311 (a)(2) (West Supp. 2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits as 
established by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2009); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2009).  
The intended effect of the implementing regulation is to 
establish clear guidelines regarding the timing and scope of 
assistance that VA is required to provide to a claimant who files 
a substantially complete application for VA benefits.  38 C.F.R. 
§ 3.159.  

With regard to the initial matter of CUE, the provisions of the 
VCAA do not apply.  Specifically, the request for revision of a 
prior rating decision based on clear and unmistakable error is by 
definition not an application for VA benefits, although such a 
request may at times be referred to as a CUE "claim;"  however, 
such a request is merely an administrative petition for revision 
of a prior decision.  The pertinent law requires determinations 
as to the existence of CUE to be based on the facts of record at 
the time of the challenged decision, thus no further factual 
development would be necessary or appropriate.  See 38 C.F.R. 
§§ 20.1402, 20.1411(c) (2009); see also Robinson v. Shinseki, 557 
F.3d 1355 (Fed. Cir. 2009); Livesay v. Principi, 15 Vet. App. 
165, 178-79 (2001) (en banc); Disabled Am. Veterans v. Gober, 234 
F.3d 682, 704 (Fed. Cir. 2000), cert. denied, 532 U.S. 973, 121 
S.Ct. 1605 (2001).  

In addition, VCAA statutory and regulatory provisions do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Mason v. Principi, 16 Vet. App. 129 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  
Thus, in the instant case, wherein resolution of the appeal with 
regard to an enhanced rate of DIC is solely dependent upon the 
duration of the Veteran's established entitlement to a total 
rating prior to his death, there is no additional factual 
interpretation required.  In other words, the law, and not the 
evidence, is dispositive of this claim.  Thus, the VCAA is not 
applicable in the present appeal and no further notice or 
assistance action is required prior to adjudication of these 
claims.  See Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 
F.3d 1384 (Fed. Cir. 2002); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Clear and Unmistakable Error

Historically, the Board observes that a rating decision dated in 
March 2000 established entitlement to a TDIU for this Veteran 
effective in January 1999.  The Veteran was informed of this 
decision by correspondence dated in April 2000, which noted, in 
part, his right to appeal any aspect of that decision with which 
he disagreed.  The record does not reflect that the Veteran 
appealed that decision within the applicable timeframe, nor does 
the appellant appear to contend otherwise.  See Hearing 
transcript, October 2009.  Consequently, the March 2000 rating 
decision is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. 
§ 3.160, 20.302, 20.1103 (1999).  Furthermore, in the absence of 
clear and unmistakable error, such a previous determination which 
is final and binding will be accepted as correct.  38 C.F.R. 
§ 3.105(a).  

In order to establish the existence of  "clear and unmistakable 
error" in a prior rating decision, it must be shown that either 
the correct facts, as they were known at the time were not before 
the adjudicator, or the law extant at the time of that decision 
were applied incorrectly.  The claimant, in short, must assert 
more than a disagreement as to how the facts were weighed or 
evaluated.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995) (finding 
a disagreement with how facts were evaluated is inadequate to 
substantiate an assertion of CUE); Russell v. Principi, 3 Vet. 
App. 310, 313 (1992) (en banc).

The Board must emphasize that the Court of Appeals for Veterans 
Claims has consistently stressed the rigorous nature of the 
concept of CUE.  "Clear and unmistakable error is an 
administrative failure to apply the correct statutory and 
regulatory provisions to the correct and relevant facts; it is 
not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 
1 Vet. App. 370, 372 (1991).  Clear and unmistakable errors "are 
errors that are undebatable, so that it can be said that 
reasonable minds could only conclude that the original decision 
was fatally flawed at the time it was made."  Russell, 3 Vet. 
App. at 313.  

Furthermore, in determining whether there is CUE, the doctrine of 
resolving reasonable doubt in favor of an appellant is not for 
application, inasmuch as error, if it exists, must be 
undebatable, or there was no error within the meaning of 38 
C.F.R. § 3.105(a).  Id. at 314; see also Yates v. West, 213 F.3d 
1372 (2000).  Thus, CUE is a very specific and rare kind of 
error.  It is the kind of error, of fact or of law, that when 
called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that the 
ultimate result would have been manifestly different but for the 
error.  Thus, even where some error may be found, if it is not 
absolutely clear that a different result would have ensued, the 
error complained of cannot be clear and unmistakable.  Fugo v. 
Brown, 6 Vet. App. 40 (1993).

Determination that a prior decision involved CUE ultimately 
requires the following three-prong test: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple disagreement 
as to how the facts were weighed or evaluated) or the statutory 
or regulatory provisions extant at the time were incorrectly 
applied; (2) the error must be undebatable and of the sort which, 
had it not been made, would have manifestly changed the outcome 
at the time it was made; and (3) a determination that there was 
clear and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in question.  
Damrel v. Brown, 6 Vet. App. 242 (1994); Russell v. Principi.  

At the time of the March 2000 decision, VA regulations stated 
that, except as otherwise provided, the effective date of the 
award of an evaluation based on an original claim, a claim 
reopened after a final disallowance, or a claim for an increase 
will be the date of receipt of the claim or the date entitlement 
arose whichever is later.  38 U.S.C.A. § 5110 (West 1991); 
38 C.F.R. § 3.400 (1999).  

Based upon the evidence of record at the time of the March 2000 
rating decision, the Board finds no medical opinion positing that 
the Veteran was unemployable due to service-connected disability.  
Indeed, the only evidence cited in the rating decision in 
question is VA Form 21-8940, Veteran's Application for Increased 
Compensation Based on Unemployability and a prior rating decision 
dated in December 1999 which continued a prior evaluation for 
diabetes mellitus and awarded service connection for peripheral 
neuropathy of the bilateral upper extremities, resulting in a 
total combined disability evaluation of 80 percent as of January 
1999.  

As such, based upon the extant evidence available at that time, 
the Board cannot clearly identify the date that entitlement to 
TDIU arose as there is no medical opinion denoting 
unemployability, nor credible lay evidence establishing a point 
at which the Veteran became unemployable due to his service-
connected disabilities.  Nonetheless, the March 2000 rating 
decision correctly notes that a new claim for TDIU was received 
by VA on March 13, 2000 using the aforementioned VA Form 21-8940.  
Therefore, in the absence of an identifiable date that 
entitlement to TDIU arose, the date of receipt of the claim would 
be determinative of the effective date under the given 
circumstances.  38 C.F.R. § 3.400.  Generally speaking, the 
effective date of the award of TDIU would therefore be March 13, 
2000 as the date of receipt of the claim and the first indication 
that the Veteran sought benefits for unemployability.  However, 
in providing the Veteran an effective date in January 1999, the 
RO extended the greatest possible benefit to the Veteran.  As the 
March 2000 TDIU application was received within one year of the 
December 1999 rating decision, the RO extended the effective date 
of TDIU back to the date of the January 1999 claim upon which the 
December 1999 rating decision was based.  Based upon the 
foregoing, the Board does not find that the correct facts with 
regard to effective date of TDIU, as they were known at the time 
of the March 2000 rating decision, were not before the 
adjudicator.  To the contrary, it appears as though the RO 
awarded the earliest possible effective date for TDIU based upon 
the date of a prior claim without any factually ascertainable 
date of onset of unemployability in the year prior to that claim.  

Furthermore, although a TDIU claim is now considered to be part 
and parcel of an increased rating claim where evidence of 
unemployability is submitted, this recent case law was not in 
existence at the time of the challenged decision and has no 
bearing on this appeal.  See Rice v. Shinseki, 22 Vet. App. 447 
(2009).  Thus, although a prior appeal with respect to an 
increased rating for diabetes mellitus had been perfected for the 
Board's consideration but remained unadjudicated by the Board at 
the time, even if this were to consist of legal error, such error 
would not have manifestly changed the outcome of the TDIU 
determination in question because TDIU would not have been 
addressed by the Board as a part of the perfected increased 
rating claim given the relevant statutory and regulatory 
provisions at that time. 

In all, the Board finds that at the time of the March 2000 
decision, there was no evidence of record establishing that the 
Veteran was unemployable due to his service-connected 
disabilities prior to January 7, 1999.  Consequently, the Board 
finds that, at the time of this decision, the Board properly 
considered all the pertinent evidence and no clear and 
unmistakable error of fact is shown.  Luallen v. Brown, 8 Vet. 
App. at 95.  The Board further finds no evidence showing that the 
statutory or regulatory provisions in effect at the time of the 
March 2000 decision were incorrectly applied.  Russell, 3 Vet. 
App. at 313-14.  Therefore, the Board finds no grounds for 
revision of the effective date assigned in the March 2000 rating 
decision on the basis of CUE, and the previously established  
January 1999 effective date for the Veteran's TDIU rating stands.  

Enhanced Rate of Dependency and Indemnity Compensation

Dependency and indemnity compensation, DIC benefits, were awarded 
to the appellant by rating decision dated in March 2004 as the 
surviving spouse of the Veteran based upon her successful claim 
for service connection for the cause of the Veteran's death.  At 
the present time, the standard monthly rate of DIC paid to a 
surviving spouse will be increased by $246 in the case of the 
death of a veteran who at the time of death was in receipt of or 
was entitled to receive compensation for a service-connected 
disability that was rated totally disabling for a continuous 
period of at least eight years immediately preceding death.  
38 U.S.C.A. § 1311(a)(2).  

In this case, the Veteran was in receipt of TDIU effective as of 
January 7, 1999.  He was not in receipt of compensation for 
service-connected disability singly or collectively rated as 100 
percent disabling, however existing regulatory authority and case 
law permits a TDIU rating to satisfy the statutory requirement of 
a total rating.  38 C.F.R. § 3.340, 3.341; see generally Bradley 
v. Peake, 22 Vet. App. 280 (2008).  

In this case, the total rating in question was in effect from 
January 7, 1999 to the date of the Veteran's death in December 
2003, which amounts to a duration of just under five years 
immediately preceding his death.  Five years is less than the 
minimum eight year duration required for the enhanced rate of DIC 
payable under 38 U.S.C.A. § 1311(a)(2).  As such, the enhanced 
rate of DIC is not warranted here.  In a matter such as this, 
where the law and not the evidence is dispositive, the claim must 
be denied based on the absence of legal merit or the lack of 
entitlement under operation of law.  See Sabonis v. Brown, 6 Vet. 
App. 426 (1994) citing Fed.R.Civ.P. 12(b)(6) ("failure to state 
a claim upon which relief can be granted").


ORDER

The application for CUE revision of the March 2000 rating 
decision granting an effective date of  January 7, 1999, for the 
award of a TDIU is denied.

An enhanced rate of Dependency and Indemnity Compensation under 
38 U.S.C.A. § 1311(a)(2) is denied. 



____________________________________________
C. TRUEBA 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


